DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 01 June 2021 has been considered.
	Claims 14 and 15 have been cancelled.  Claims 1-13 and 16 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite since in part (g) the identity of “the mature polypeptide” is not apparent.  In addition, there is no antecedent basis for the recitation of “the mature polypeptide”.  Claims 2, 3, 5-13 and 16 are rejected due to their dependency upon Claim 1.
	Claims 2 and 3 (recitation of 60% variants of the polypeptides having SEQ ID NOS: 3, 6 and 9, and the polypeptides encoded by SEQ ID NOS: 1, 4 and 7) are confusing since they are broader in scope than Claim 1 (recitation of 80% variants of the polypeptides having SEQ ID NOS: 3, 6 and 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Accession No. A0A1D7VWD2_9ACTN (published 18 January 2017).
	UniProt Accession No. A0A1D7VWD2_9ACTN describes the amino acid sequence of a DUF1524 domain-containing protein from Streptomyces lydicus.  As shown by the sequence alignment below, the UniProt protein (bottom sequence) has 94.9% sequence identity with SEQ ID NO: 3 (top sequence) of the present application.  Since the UniProt protein has the structural requirements recited by the claims it is regarded as inherently possessing DNase activity.

    PNG
    media_image1.png
    458
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    732
    media_image3.png
    Greyscale


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. WP_069573498.1 (published 27 October 2016).
	GenBank Accession No. WP_069573498.1 describes the amino acid sequence of a HNH endonuclease (i.e., a DNase) from Streptomyces lydicus.  As shown by the sequence alignment below, the GenBank protein (bottom sequence) has 94% sequence identity with SEQ ID NO: 3 (top sequence) of the present application.

    PNG
    media_image4.png
    493
    975
    media_image4.png
    Greyscale

 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. WP_033428329.1 (published 26 October 2016).
	GenBank Accession No. WP_033428329.1 describes the amino acid sequence of a HNH endonuclease (i.e., a DNase) from Saccharothrix syringae.  As shown by the sequence alignment below, the GenBank protein (bottom sequence) has 86% sequence identity with SEQ ID NO: 6 (top sequence) of the present application.

    PNG
    media_image5.png
    577
    975
    media_image5.png
    Greyscale


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. WP_025361737.1 (published 27 October 2016).
	GenBank Accession No. WP_025361737.1 describes the amino acid sequence of a HNH endonuclease (i.e., a DNase) from Kutzneria albida.  As shown by the sequence alignment below, the GenBank protein (bottom sequence) comprises a sequence which has 100% sequence identity with SEQ ID NO: 9 (top sequence) of the present application.

    PNG
    media_image6.png
    582
    975
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Publication No. 2002/0081622) in view of any one of GenBank Accession No. WP_069573498.1 (published 27 October 2016), GenBank Accession No. WP_033428329.1 (published 26 October 2016) or GenBank Accession No. WP_025361737.1 (published 27 October 2016).
	Adams et al. describe a DNase B from Streptococcus pyogenes (abstract).  Also described is a nucleic acid encoding the DNase B, an expression construct and expression vector comprising the nucleic acid, a host cell comprising expression vector, and a process for producing the DNase B by culturing the host cell, including purifying the DNase B produced (Claims 1-12).
	Adams et al. do not describe DNases related to SEQ ID NO: 3, SEQ ID NO: 6 or SEQ ID NO: 9 of the present application.
	GenBank Accession No. WP_069573498.1, GenBank Accession No. WP_033428329.1 and GenBank Accession No. WP_025361737.1 have been discussed above and describe versions of SEQ ID NO: 3, SEQ ID NO: 6 and SEQ ID NO: 9, respectively, which are within the scope recited by the present claims.
	It would have been obvious to one of ordinary skill in the art to have used the recombinant nucleic acids, constructs, vectors and host cells of Adams et al. to produce the DNases described by GenBank Accession No. WP_069573498.1, GenBank Accession No. WP_033428329.1 or GenBank Accession No. WP_025361737.1 because the GenBank enzymes are all DNases and, therefore, the recombinant components described by Adams et al. for expressing S. pyogenes DNase B would be expected to act in a similar manner.

Claims 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US Publication No. 2016/0319225) in view of any one of GenBank Accession No. WP_069573498.1 (published 27 October 2016), GenBank Accession No. WP_033428329.1 (published 26 October 2016) or GenBank Accession No. WP_025361737.1 (published 27 October 2016).
	Lant et al. describe methods for cleaning textiles by contact with an aqueous solution comprising a nuclease enzyme such as a DNase (abstract; Claims 1-2).  The aqueous solution may include detergent adjunct ingredient (Claims 1-2).
Lant et al. do not describe DNases related to SEQ ID NO: 3, SEQ ID NO: 6 or SEQ ID NO: 9 of the present application.
	GenBank Accession No. WP_069573498.1, GenBank Accession No. WP_033428329.1 and GenBank Accession No. WP_025361737.1 have been discussed above and describe versions of SEQ ID NO: 3, SEQ ID NO: 6 and SEQ ID NO: 9, respectively, which are within the scope recited by the present claims.
	It would have been obvious to one of ordinary skill in the art to have used the DNases described by GenBank Accession No. WP_069573498.1, GenBank Accession No. WP_033428329.1 or GenBank Accession No. WP_025361737.1 in the solutions and methods of Lant et al. because the GenBank enzymes are all DNases and, therefore, their use in the compositions and methods of Lant et al. would be the simple substitution of one known element for another to obtain predictable results.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-8 and 10 do not recite something significantly different than a judicial exception.   Claims 1-4 encompass naturally-occurring proteins (i.e., the polypeptides described by UniProt Accession No. A0A1D7VWD2_9ACTN, GenBank Accession No. WP_069573498.1, GenBank Accession No. WP_033428329.1 and GenBank Accession No. WP_025361737.1 – see the 102 rejections above), whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the proteins of UniProt Accession No. A0A1D7VWD2_9ACTN, GenBank Accession No. WP_069573498.1, GenBank Accession No. WP_033428329.1 and GenBank Accession No. WP_025361737.1 as they occur in nature.  In addition, Claims 5-8 and 10 encompass the naturally occurring nucleic acids encoding the UniProt and GenBank proteins, as well as the nucleic acids linked to their naturally occurring control sequences and the natural host cells expressing these proteins.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,053,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘483 patent recite species within the scope of the present claims.  Also, in regard to Claims 5 and 6, the polynucleotide and nucleic acid construct recited by those claims are obvious in view of their recitation as components of the recombinant host cell of Claim 15 of the ‘483 patent.  In addition, recovery of the DNase polypeptide recited by Claims 9 and 11 is a widely known step in the production of recombinant polypeptides as recited by Claim 16 of the ‘483 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2021/0340512 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652